Citation Nr: 0937657	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran served on active duty from August 1967 to March 
1970.  

By way of a March 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded an 
August 2007 decision by the Board that had denied the 
Veteran's claims for service connection for PTSD and hearing 
loss.  The Court's order followed a joint motion for remand 
(JMR) executed by the parties to the appeal.  

The March 2009 JMR determined that a remand was warranted in 
part, to have the Board comply with the duty to assist.  See 
38 U.S.C.A. § 5103A(c)(2).  Specifically, the Court 
determined that the Board failed to secure relevant treatment 
records, and failed to assist the Veteran in attempting to 
corroborate his alleged PTSD stressors.  To comply with the 
March 2009 Court order, the Board will remand this case to 
request more detailed information from the Veteran regarding 
his alleged stressors, including dates, times and locations, 
and in particular, a year time period in which he believes 
the attacks on his convoy and fire fights occurred.  After 
obtaining the Veteran's response, the agency of original 
jurisdiction (AOJ) should request the Veteran's unit records 
through the U.S. Army Joint Services Records Research Center 
(JSRRC) in an attempt to verify his participation in combat 
and alleged stressor events.

The AOJ should also obtain relevant treatment records from 
any Fort Wright, Kentucky care facility, as the Veteran 
reported receiving psychiatric treatment from a Dr. L. in 
Fort Wright, Kentucky.  Further, in an August 2009 argument 
submitted by the Veteran's representative, he noted that the 
Veteran continued to be treated for his PTSD and hearing loss 
at a VA clinic in East Gate.  The AOJ should also obtain all 
current treatment records from this medical facility 
pertaining to the Veteran's disabilities.  The RO should 
attempt to secure these additional VA treatment records, as 
they might contain evidence that could help substantiate the 
Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and 
associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
Specifically, the AOJ should obtain all 
current treatment records pertaining to 
the Veteran's PTSD or hearing loss from 
the VA outpatient clinic in East Gate and 
any records created by Dr. L. at Fort 
Wright.  Any releases necessary should be 
obtained.

2.  The AOJ should contact the Veteran 
and request that he provide details 
regarding any specific claimed stressor 
incidents.  Dates, places and units 
involved in any stressor event should be 
identified by the Veteran.  Specifically, 
to the best of his knowledge, the Veteran 
should be asked to provide a three-month 
time period regarding the alleged 
incident where the Veteran's convoy was 
attacked by small arms fire and 
artillery; and a two-month time period 
when the alleged fire fight incident 
occurred.  If the Veteran cannot provide 
a two-month time period, a 12-month time 
period should be provided.

3.  The AOJ should then take the steps 
necessary to attempt to corroborate any 
specific stressor(s) identified by the 
Veteran.  Specifically, the AOJ should 
contact the U.S. Army Joint Services 
Records Research Center (JSRRC) or other 
appropriate agency and ask for research 
of unit histories or other unit records, 
daily journals, operational reports, and 
casualty records for 538th Transportation 
Company 64th quartermaster battalion that 
might serve to independently verify the 
Veteran's alleged stressful experiences 
or provide information regarding his 
participation in combat.  A records 
search should encompass any time period 
specifically identified by the Veteran.  
If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.  

4.  The Veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
whether the Veteran in fact experiences 
PTSD due to in-service stressor(s).  
Psychological testing necessary to 
determining whether the Veteran has PTSD 
should be performed.  A diagnosis of PTSD 
under DSM-IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made and why other examiners have 
concluded that the Veteran likely has 
PTSD.  The claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

5.  The Veteran should also be scheduled 
for an audiology examination.  A 
certified audiologist should be asked to 
take a detailed history, examine the 
Veteran and review the record.  The 
audiologist should be asked to say 
whether the Veteran had any loss of 
hearing acuity (beyond normal ranges) 
noted on the August 1967 audiological 
examination.  (An explanation should be 
provided to support the opinion.)  Next, 
the audiologist should provide an opinion 
on whether the Veteran had any loss of 
hearing acuity (beyond normal ranges) at 
the time of a January 1970 audiological 
examination.  (An explanation should also 
be provided to support this opinion.)  
Finally, the audiologist should provide 
an opinion as to whether there was any 
change in hearing acuity from August 1967 
to January 1970, and if any worsening is 
found, whether it was clearly due to the 
natural progress of the disease.  The 
entire record, including audiological 
test results obtained after service 
should be reviewed, and a detailed 
explanation should be provided for the 
audiologist's opinion on worsening.  (The 
November 2004 VA opinion should be 
considered and commented on.)

6.  The AOJ should consider whether the 
examination reports comply with this 
remand.  If not, the report(s) should be 
returned to the examiner(s) for 
corrective action.  Thereafter, the AOJ 
should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

